                                          Case 3:19-cv-04238-MMC Document 65 Filed 11/12/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PROOFPOINT, INC., et al.,
                                   7                                                           Case No. 19-cv-04238-MMC (SK)
                                                       Plaintiffs,
                                   8
                                                v.                                             NOTICE OF TELEPHONIC
                                   9                                                           SCHEDULING CONFERENCE FOR
                                        VADE SECURE, INCORPORATED, et al.,                     SETTLEMENT CONFERENCE
                                  10
                                                       Defendants.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          You are hereby notified that the Court will hold a telephonic Scheduling Conference in

                                  14   preparation for the Settlement Conference on November 20, 2019 at 9:00 AM. Counsel shall use

                                  15   the following dial-in information to access the call:

                                  16          Dial in: (877) 336-1831

                                  17          Passcode: 1598603

                                  18          On the telephonic conference call, counsel must be prepared to discuss and set a date for

                                  19   settlement conference and must provide firm dates which they and their clients can attend.

                                  20   Counsel should communicate with their clients about availability before the telephone conference

                                  21   call or have their clients participate in the telephone conference call to confirm a settlement date.

                                  22          IT IS SO ORDERED.

                                  23   Dated: November 12, 2019

                                  24

                                  25                                                                 ________________________
                                                                                                     SALLIE KIM
                                  26                                                                 United States Magistrate Judge
                                  27

                                  28
